 Case 20-60860         Doc 148       Filed 06/11/21 Entered 06/13/21 22:09:52        Desc Main
                                      Document     Page 1 of 5




SIGNED THIS 11th day of June, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


 In re:

 SERVICE DOGS BY WARREN                             Case No. 20-60860-RBC
 RETRIEVERS, INC.,                                  Chapter 7

 Debtor.


    ORDER GRANTING THE MOTION (I) AUTHORIZING THE SALE OF THE
   PROPERTY BY PRIVATE SALE FREE AND CLEAR OF ALL LIENS, CLAIMS,
 RIGHTS, AND INTERESTS TO THE BUYERS; (II) AUTHORIZING THE TRUSTEE
TO SIGN AND DELIVER THE TRUSTEE’S SPECIAL WARRANTY DEED AND SIGN
 OTHER USUAL AND CUSTOMARY DOCUMENTS NECESSARY TO CLOSE THE
     SALE; (III) AUTHORIZING THE TRUSTEE TO MAKE DISTRIBUTIONS;
                     AND (V) GRANTING OTHER RELIEF

          These matters came before the Court upon the Chapter 7 Trustee’s Motion for (I) Authority

to Sell Property of the Estate at Private Sale Free and Clear of All Liens, Claims, Rights, and

Interest; (II) Authority Related to Closing and Distribution of Sale Proceeds; and (III) Related

Relief (the “Sale Motion”) [Docket No. 103]; and the Court having considered the pleadings,

evidence, and/or arguments of counsel; and the Court having jurisdiction to consider the Sale

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration
    Case 20-60860           Doc 148       Filed 06/11/21 Entered 06/13/21 22:09:52                     Desc Main
                                           Document     Page 2 of 5



of the Sale Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

proper notice of the Motion having been provided to all necessary and appropriate parties; and

having satisfied the requirements of the relevant sections of the Bankruptcy Code1; and the Court

having determined that the Notice of Federal Tax Lien filed on October 5, 2020 by the Internal

Revenue Service against Charles D. Warren, does not attach to the Property; and for good and

sufficient cause shown, it is hereby

           ORDERED, ADJUDGED, and DECREED that:

           1.       The Sale Motion is APPROVED and GRANTED in its entirety.

           2.       The Contract of Sale is APPROVED.

           3.       The Trustee is authorized to sell the Property located at 1543 Beahm Town Road,

Culpeper, Virginia 22701 and more specifically described as:

           ALL that certain tract or parcel of land lying and situate in the former Locust Dale
           Magisterial District of Madison County, Virginia, near Oak Park, Virginia, on
           Virginia Route 632, containing 158.516 acres, more or less, more particularly
           shown and described as “A” on a plat of boundary survey by Milton Terry Estes,
           L.S., dated June 22, 1994, recorded in Plat Book 19 at page 16.

           Being the same property conveyed to Bordeaux Farms, LLC, a Virginia limited
           liability company, by deed of contribution from Charles D. Warren, Jr., dated
           November 4, 2011, recorded November 7, 2011, as Instrument No. 110001531, in
           the Clerk’s Office, Circuit Court, County of Madison, Virginia.

at private sale to Robert F. Gilmartin and M. Kathleen Gilmartin for the price of $1,225,000.00

free and clear of all liens, claims, rights, and interests pursuant to 11 U.S.C. § 363 and Bankruptcy

Rule 6004, the closing to occur as soon as reasonably practicable upon entry of this Order with the

Liens & Claims attaching to the sale proceeds.




1
    All capitalized terms not defined herein shall have the meanings ascribed to such terms in the Sale Motion.
 Case 20-60860         Doc 148     Filed 06/11/21 Entered 06/13/21 22:09:52            Desc Main
                                    Document     Page 3 of 5



        4.      The Trustee is authorized to exercise the requisite authority related to closing and

the distribution of the sale proceeds, including but not limited to the authority to sign and deliver

the Trustee’s Special Warranty Deed and other usual and customary documents necessary for

closing the sale.

        5.      The Trustee is authorized to make the following distributions from the proceeds of

the sale:

             a. An amount to be determined but not to exceed $60,000.00 to Spotts Fain, P.C. on

                account of its lien;

             b. $61,250.00, which is 5% of the Purchase Price, to the Broker;

             c. Usual and customary closing costs; and

             d. To retain the remaining proceeds of the sale for distribution in connection with the

                Global Resolution pursuant to further order of this Court.

        6.      Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

immediately effective and enforceable upon its entry, and any applicable stay of this Order is

waived in its entirety.

        7.      This Court shall retain jurisdiction to hear and determine all matters arising from

and/or related to the interpretation and/or implementation of this Order.

                                         **End of Order**



                       [REMAINDER OF PAGE INTENTIONALLY BLANK]
 Case 20-60860       Doc 148       Filed 06/11/21 Entered 06/13/21 22:09:52    Desc Main
                                    Document     Page 4 of 5



We ask for this:

/s/ Robert S. Westermann_____________
Robert S. Westermann (VSB No. 43294)
Kristen E. Burgers (VSB No. 67997)
Brittany B. Falabella (VSB No. 80131)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Richmond, Virginia 23218-0500
Telephone:     (804) 771-9500
Facsimile:     (804) 644-0957
Email:         rwestermann@hirschlerlaw.com
               kburgers@hirschlerlaw.com
               bfalabella@hirschlerlaw.com

Counsel to the Chapter 7 Trustee


               :

The United States Trustee’s Office Waives Endorsement
W. Joel Charboneau
OFFICE OF THE UNITED STATES TRUSTEE
210 First Street, Suite 505
Roanoke, Virginia 24011
Telephone:     (540) 857-2806
Facsimile:     (540) 857-2844
E-mail:        Joel.Charboneau@usdoj.gov

Office of the United States Trustee

Seen and Objected to for the reasons stated on the record at the hearing on June 3rd:

/s/ Andrew M. Williamson (with permission)
Andrew M. Williamson (VSB No. 83366)
A. WILLIAMSON, LLC
12410 Milestone Center Drive
Suite 600
Germantown, MD 20876
Telephone:   (301) 916-1560
E-mail: amw@williamson.law

Counsel for Creditors Kristin Borg,
Katherine Collaros, John Denning IV, and
Jeannie Rich
 Case 20-60860      Doc 148    Filed 06/11/21 Entered 06/13/21 22:09:52   Desc Main
                                Document     Page 5 of 5



Seen and Agreed:

/s/ Kevin J. Funk (with permission)
Wyatt B. Durrette (VSB No. 04719)
Kevin J. Funk (VSB No. 65465)
DURRETTE, ARKEMA, GERSON & GILL PC
Bank of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
Telephone:     804.775.6900
Facsimile:     804.775.6911
E-mail: wdurrette@dagglaw.com
        kfunk@dagglaw.com

Counsel for Marianne Warren and Warren Parties

Seen and No Objection:

/s/ Robert Chappell (with permission)
Robert Chappell (VSB No. 31698)
Spotts Fain, PC
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Telephone:     (804) 697-2000
Facsimile:     (804) 697-2125
Email:         rchappell@spottsfain.com

Counsel for Spotts Fain, PC
